Citation Nr: 0531626	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder secondary to radiation enteritis.  

2.  Entitlement to service connection for impotence.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the veteran's claim of entitlement to 
service connection for impotence, and from a September 2002 
determination that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for a gastrointestinal disorder 
secondary to radiation enteritis.  In May 2003, the veteran 
withdrew his request for a hearing on this matter. 

In September 2005, the veteran submitted a statement in which 
indicated that he was submitting evidence directly to the 
Board which demonstrated that his "condition" waned and 
waxed and appeared in the area in which he had his operation.  
The attached medical records relate to treatment for left 
epididymo-orchitis and prostatitis.  It is unclear whether 
the veteran is raising new service connection claims for 
those disabilities and/or raising an increased rating claim.  
This matter is referred to the RO for appropriate 
clarification and action.

Finally, a claim of entitlement to service connection for a 
gastrointestinal disorder secondary to radiation enteritis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a February 1996 decision, the RO denied a claim of 
entitlement to service connection for a gastrointestinal 
disorder secondary to radiation enteritis.  This was the last 
disallowance of this claim.  

2.  Evidence added to the record since the February 1996 
decision is new and material in that it includes a copy of 
additional service medical records.  

3.  The objective medical evidence does not show that the 
veteran has impotence, related to his service or otherwise.  


CONCLUSIONS OF LAW

1.  A February 1996 RO decision that denied a claim of 
entitlement to service connection for a gastrointestinal 
disorder secondary to radiation enteritis is a final 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has been received, and the 
claim of service connection for a gastrointestinal disorder 
secondary to radiation enteritis is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2002).  

3.  The veteran is not shown to have impotence that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has submitted evidence sufficient 
to reopen a previously denied claim of entitlement to service 
connection for gastrointestinal disorder secondary to 
radiation enteritis.  He also claims that he is entitled to 
service connection for impotence which was caused by the 
removal of his right testicle in service.  The Board notes 
that the veteran indeed underwent a right orchiectomy, due to 
cancer, in 1966 while in service, and that service connection 
was established for this disability in May 1968.  In 
addition, at that time the veteran was awarded special 
monthly compensation on account of the anatomical loss of a 
creative organ.

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

Regarding the "new and material evidence" claim listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the 
application to reopen the above referenced claim of service 
connection for a gastrointestinal disorder secondary to 
radiation enteritis was received in July 2000, the version of 
3.156(a) in effect prior to August 29, 2001 is for 
application.  That notwithstanding, the regulations 
implementing the VCAA do not otherwise create an exception to 
the applicability dates with respect to VA notification in 
cases of claims to reopen a finally decided claim.  

In a March 2003 Statement of the Case, as well as in a June 
2003 Supplemental Statement of the Case (mailed in July 
2003), the veteran was advised of the laws and regulations 
pertaining to these claims.  Collectively, these documents 
informed him of the evidence of record and explained the 
reasons and bases for the denial of his claims.  

In addition, the RO sent the veteran a letters dated in 
September 2002 and July 2004 that explained what evidence 
constituted new and material evidence to reopen his claim of 
service connection for a gastrointestinal disorder, and in 
letters dated in December 2002 and February 2003, informed 
him of the evidence necessary to substantiate a claim of 
entitlement to service connection.  These letters also 
informed the veteran of what evidence they would obtain and 
what he could do to help obtain additional evidence.  In 
addition, these letters essentially requested that he provide 
any evidence in his possession that pertained to his claims.  

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of this claim, the notice was provided by the AOJ prior to 
the most recent adjudication of the claims (see the July 2005 
Supplemental Statement of the Case), and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  The Board thus finds that any error in the timing of 
the VCAA notice was not prejudicial to the veteran, and there 
is no reason in further delaying the adjudication of the 
claim decided herein.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With regard to the duty to assist, it is noted that VA and 
private medical records have been obtained and associated 
with the claims folder, including the report of a VA 
examination (a contract examination conducted by QTC Medical 
Services) conducted in August 2001.  The Board also notes 
that in September 2004, service medical (clinical) records 
documenting the 1966 orchiectomy were associated with the 
record, after numerous contacts with the National Personnel 
Records Center in St. Louis, Missouri (NPRC).  

The Board notes that letters sent to the veteran in December 
2002 and February 2003 asked him to submit evidence or 
identify evidence that he wanted the RO to consider in 
adjudicating his claims.  As will be discussed below, the 
veteran has not submitted medical evidence that sufficiently 
demonstrates that he has impotence related to service or that 
any gastrointestinal disorder is related to radiation 
treatment allegedly received in service, or that he received 
radiation therapy in service.  The Board finds that the 
veteran was given ample opportunity to submit pertinent 
evidence, and that VA's duty to assist him in developing 
these claims has been met.  

In sum, on appellate review of these claims, the Board sees 
no areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303. 


New and Material Evidence to Reopen a Claim of Service 
Connection for a Gastrointestinal Disorder Secondary to 
Radiation Enteritis 

In August 1995 and February 1996 decisions, the RO denied the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder secondary to radiation enteritis, 
which was claimed as secondary to treatment received for 
testicular cancer.  These decisions were not appealed and are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2002); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).  

In addition, where the new and material evidence consists of 
a supplemental report from the service department, received 
before or after the decision has become final, VA will 
reconsider the former decision.  This includes official 
service department records, which presumably have been 
misplaced and have now been located and forwarded to VA.  38 
C.F.R. § 3.156(c) (2005).

In July 2000, the veteran applied to reopen the claim of 
service connection for gastrointestinal disorder secondary to 
radiation enteritis.  Regarding this application to reopen, 
the Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim, 
or February 1996.  See Evans, 9 Vet. App. 273 (1996).

In denying the claim in August 1995, the RO noted that 
evidence did not show that a stomach disorder diagnosed as 
possible radiation enteritis was directly related to 
testicular cancer nor was there any evidence of a 
gastrointestinal disorder in service.  The RO also noted the 
veteran's inservice orchiectomy, but pointed out that the 
available service medical records did not indicate that he 
received radiation therapy in service.  Similar findings were 
made by the RO in denying the claim in February 1996.  

The Board notes that indeed, the service medical records 
associated with the claims folder at the time of these 
decisions do not indicate that the veteran received radiation 
therapy as part of his treatment for testicular cancer, nor 
do they indicate that he was otherwise ever treated for a 
gastrointestinal disorder or complaints involving this area.  
Private medical evidence of record at the time of the above-
referenced RO decisions included private medical records 
showing that in January and March 1991 the veteran was 
assessed with increasing abdominal distention and a history 
of abdominal surgery and radiation treatment, and that he was 
diagnosed with possible radiation colitis in May 1992 after 
an endoscopy.   

Relevant evidence added to the record since the RO's February 
1996 decision includes private and VA medical records, and 
clinical records received, in September 2004, from NPRC that 
document the August 1966 orchiectomy and incidental 
appendectomy, as well as the subsequent recovery period.  
These records specifically reflect that the veteran was 
admitted to the 93rd Evac Hospital in Vietnam on July 31, 
1966, and that on August 1, 1966, he underwent the right 
orchiectomy.  By operation of law, these service medical 
records new and material and therefore, the claim of 
entitlement to service connection for a gastrointestinal 
disorder secondary to radiation enteritis is reopened.  
38 C.F.R. § 3.156(c) (2005).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim of 
service connection for a gastrointestinal disorder secondary 
to radiation enteritis is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).  The Board must 
conclude, however, that further adjudication of this matter 
may not be undertaken at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (if action by the Board involves a 
question not previously addressed, and such action would be 
prejudicial to the veteran, further due process must be 
provided).  The September 2002 decision by the RO dealt with 
the preliminary question of whether to reopen the veteran's 
claim.  In light of the determination above, additional 
action on this claim must be accomplished.


Entitlement to Service Connection for Impotence

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records are negative 
for any treatment or diagnosis of impotence.  While the 
records reflect that he underwent an orchiectomy in August 
1966, none of the subsequent records, to include an April 
1968 separation examination report, suggests that impotence 
was a residual of that procedure or that the veteran 
otherwise suffered from impotence.  

The post-service evidence of record includes a November 1994 
statement wherein the veteran claims that he is unable to 
have children due to the loss of a productive organ.  In what 
was accepted as his claim of entitlement to service 
connection for impotence, the veteran related that he may 
develop impotence due to medication, operations, and 
lifestyle changes.  He also noted that he was unable to have 
children due to the in-service orchiectomy.  

In a January 2000 letter, the veteran's spouse relates that 
the medication taken by the veteran has taken a toll on his 
sex drive.  

As noted above, a VA examination was accomplished in August 
2001, the report of which reflects that while the veteran 
stated that he was impotent, on further inquiry he related 
that he had no difficulty achieving an erection.  The 
examiner pointed out that the veteran did not, however, 
appear interested in the sexual act.  The veteran reported 
having difficulty for approximately seven to eight months, 
and stated that medication and surgery had affected him 
mentally to the point that he was not able to perform 
sexually in an adequate manner.  

A genital examination revealed that the veteran's penis was 
within normal limits, that erectile function was reduced, and 
that the right testicle was absent.  Further, the left 
testicle was normal in size and consistency, and the 
epididymal and spermatic cord were normal.  A scar from the 
1966 procedure was noted.  As a result of this examination 
the veteran was diagnosed with, among other things, acquired 
absence of the right testicle due to carcinoma.  There is no 
indication that impotence was a residual of this condition or 
that impotence was otherwise diagnosed.  

Records from Dr. Grubb reflect that on examination of August 
2002, the veteran was diagnosed with possible epididymitis or 
urinary tract infection and a history of testicular cancer.  
In an August 2002 letter to Dr. Grubb, Walter Baumann, M.D. 
indicates that the veteran presented with left groin and 
testis pain and that ultrasound showed left epididymitis.  

In his September 2002 notice of disagreement, the veteran 
stated that after the orchiectomy he was unable to produce 
children and that nobody "could predict what could develop 
in the future, such as impotency."  

VA outpatient treatment records reflect that the veteran was 
seen by an urologist in September 2002.  Physical examination 
revealed a full left scrotal department, an enlarged and 
tender epididymis, and a benign, soft left testicle.  It was 
noted that the veteran has been married thirty-three years 
and stopped having sex five years earlier.  He was offered 
depotestosterone but declined.  

In a January 2003 statement, the veteran indicated that he 
was not properly examined for impotence.  In a February 2003 
letter the veteran stated that "one example of [his] health 
changing [was him] seeing a urologist for impotency."  He 
explained that he was being treated regularly at the VA 
Medical Center (VAMC) and by Dr. Grubb.  In his April 2003 
substantive appeal, the veteran stated that he had been told 
by one doctor that "some type [of] impotence would have 
occurred" due to medications taken, stress, and high blood 
pressure.

In a December 2004 letter, the veteran stated that "[a]s for 
my impotence, it would harm me more if I had any sexual 
activity at my age.  Through all my operations and with all 
the different types of medications I have taken, one doctor 
told me that impotence would eventually take place." 

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for impotence.  Indeed, the veteran's service 
medical records clearly indicate that he had a right 
orchiectomy in service.  However, there is no medical 
evidence of record indicating that he currently suffers from 
impotence as a result of this procedure, service in general, 
or otherwise.  

Specifically, on VA examination of August 2001, erectile 
function was reduced, but there was no diagnosis of impotence 
rendered.  In fact, the veteran indicated during the 
examination that he had no trouble achieving an erection, and 
the examiner pointed out that he appeared uninterested in 
sex.  

In the various statements discussed above, the veteran 
appears not to be claiming that he currently has impotence, 
but rather that he will probably develop the disorder at some 
future time as a residual of the orchiectomy or due to 
medications taken for his various maladies.  As noted, among 
other things, he stated in December 2004 that a doctor told 
him that impotence would eventually set in.  In this regard, 
the Board points out that VA service connection is warranted 
for current disabilities that resulted from an injury 
suffered or disease contracted in service, and not for any 
potential disabilities that may become manifest at some 
future date.  Cf. Degmetich v. Brown, 104 F.3d 1328 (1997).

That being said, the Board also notes that on other occasions 
the veteran seems to indicate that he does currently suffer 
from impotence, and that he has been treated for same by a 
urologist.  The fact remains, however, that there is no 
medical diagnosis of impotence noted in any of the medical 
records contained in the claims folder, and as discussed 
above, the veteran has had ample opportunity to provide any 
such evidence. 

It is pointed out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131 (West 2002); see Degmetich, 104 F.3d 1328 
(1997).  And, the current objective medical evidence does not 
indicate that the veteran currently suffers from impotence.  
The preponderance of the evidence is against this claim of 
entitlement to service connection for impotence, and as such, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, as the medical evidence does not indicate veteran 
suffers from impotence related to service or otherwise, the 
Board is of the opinion that further assistance, to include 
the scheduling of an examination, is not required, as no 
reasonable possibility exists that with such assistance any 
claim could be substantiated.  38 U.S.C.A. § 5103A.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
gastrointestinal disorder secondary to radiation enteritis is 
reopened; to this extent only, the appellant's claim is 
granted.

Service connection for impotence is denied.


REMAND

The veteran contends that service connection is warranted for 
a gastrointestinal disorder secondary to radiation enteritis.  
As discussed above, it has been determined that the record on 
appeal contained new and material evidence sufficient to 
reopen his claim for entitlement to service connection for 
this alleged disorder. As such, this claim must be reviewed 
on the basis of all of the evidence, both old and new. 

In view of all of the above, this matter is REMANDED for the 
following action:

The AMC should review the claim of 
entitlement to service connection for a 
gastrointestinal disorder secondary to 
radiation enteritis on a de novo basis.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with an appropriate supplemental 
statement of the case that includes a 
review of all evidence submitted since 
the July 2005 supplemental statement of 
the case.  After appropriate review the 
case should then be returned to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


